Citation Nr: 0014882	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1949.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the diagnosed bilateral hearing loss and any incident 
of the veteran's active service, to include an ear infection 
during service.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to that claim, and the claim must fail.  See 
38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e., 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when: the 
auditory threshold of any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies is 
26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

The veteran claims, in substance, that while in service he 
incurred a severe right ear infection while serving in the 
Air Force in Alaska.  He has indicated that he served as a 
teletype operator, and does not appear to base his claim for 
service connection on exposure to any sort of acoustic 
trauma.  The Board observes that the veteran's service 
medical records (SMRs) are unavailable, and have been 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 38-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay statements, testimony, or lay affidavits supporting 
his contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  However, the Board also notes that where records are 
unavailable, "the VA has no duty to seek to obtain that 
which does not exist."  See Counts v. Black, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  

In the present case, the veteran has submitted: copies of 
results of audiometric examinations from the Republic Steel 
Corporation dating from July 1977 through June 1988; lay 
affidavits, all dated in September 1998, from his sister, 
brother, priest, co-worker, and former service colleague; and 
medical treatment records dating from April 1996 through 
September 1998.  In addition, the veteran and his wife 
appeared at a personal hearing in August 1999 and presented 
testimony before a Hearing Officer at the RO.  Accordingly, 
the Board finds that its duty to assist the veteran in 
obtaining alternative forms of evidence in support of his 
claim has been fulfilled.  

The audiometric test results dating from July 1977 through 
June 1988 from Republic Steel clearly show that the veteran 
manifested hearing loss within the definition of 38 C.F.R. 
§ 3.385 during that period.  In July 1977, the veteran had a 
55-decibel hearing loss at 3000 Hz and a 65-decibel hearing 
loss at 4000 Hz in the left ear, and a 50- and 55-decibel 
hearing loss at 3000 and 4000 Hz, respectively, in the right 
ear.  The veteran's hearing loss appears to have increased in 
severity through August 1990.  In addition, in August 1990, 
the records show that he was being evaluated for bilateral 
hearing aids.  The other contemporaneous clinical treatment 
records dating from April 1996 through September 1998 fail to 
address the veteran's bilateral hearing loss, but rather, 
pertain to other physical problems unrelated to the issue on 
appeal.  

In her affidavit, the veteran's wife stated that she met the 
veteran in July 1949, shortly after he had returned from duty 
in Alaska.  She wrote that, at that time, she noticed that 
the veteran had a hearing problem which he told her had 
occurred while he was in Alaska.  The veteran's brother 
indicated that the veteran had no hearing difficulty prior to 
entering service, but that, after returning home from Alaska, 
he had a noticeable loss of hearing and now was required to 
wear hearing aids.  An affidavit was received from N.S., who 
indicated that she had worked with the veteran at a rubber 
company for 14 years.  N.S. stated that the veteran had 
hearing problems during the time of their association, but 
did not indicate when she and the veteran had worked 
together.  Reverend W.S. wrote that he had known the veteran 
since October 1960, and that he had hearing problems at that 
time.  Reverend W.S. offered that the veteran's hearing 
ability had only deteriorated since that time.  In addition, 
an affidavit was received from R.H. stating that he had 
served with the veteran in Fairbanks, Alaska.  R.H. wrote 
that, while stationed in Alaska, the veteran developed a 
severe ear infection, but that he was unable to recall the 
exact date of the veteran's illness.  

At the August 1998 hearing, the veteran and his wife 
testified that, while in service in Fairbanks, Alaska, he 
developed a severe right ear infection in approximately 1948.  
He indicated that he sought treatment at the local 
dispensary, but that he was unable to recall the specific 
treatment he underwent other than having his ear irrigated.  
The veteran testified that, after the infection was cured, he 
noticed that he had a problem with his hearing that became 
worse over time.  According to the veteran, he did not notice 
his hearing problem as much as those people around him.  He 
indicated that he continually had to ask people to repeat 
themselves.  

The veteran testified that he met his wife in 1949 shortly 
after his discharge from service, and that she had to speak 
loudly in order to be heard.  He indicated that, following 
his discharge from service, it was a number of years before 
he sought treatment for hearing loss.  He indicated that, 
after starting work at the steel mill in 1977, he was noted 
to have a hearing disability.  However, the veteran also 
testified that, following his discharge from service in 1949 
to approximately 1977, he worked as a mechanic in a rubber 
mill, in what he characterized as an "average" noise 
environment.  The veteran testified that he was not issued 
hearing protection at that time.  The veteran's wife 
testified that she noticed that he had a hearing problem when 
she first met him in 1949 while the veteran was awaiting his 
final discharge from service.  She indicated that the veteran 
always spoke loudly, and that he had to have the volume on 
the radio turned up in order to hear it.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for bilateral hearing loss.  For 
purposes of this claim, the Board acknowledges that the 
veteran currently has bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385, and that he had a severe right 
ear infection in service in 1948.  However, he has failed to 
produce any medical evidence of a nexus or link between the 
diagnosed bilateral hearing loss and his active service, to 
include an ear infection in 1948.  

The earliest clinical evidence of bilateral hearing loss is 
indicated in the July 1977 audiometric examination conducted 
by the Republic Steel Corporation.  However, none of the 
medical evidence submitted addresses the etiology of the 
veteran's hearing loss.  The Board acknowledges that the 
veteran's bilateral hearing loss likely began at some point 
prior to 1977, but the medical records do not offer any 
suggestion as to when his hearing loss actually began.  

The Board further acknowledges the testimony by the veteran 
and his wife, in addition to the lay affidavits provided by 
the veteran's wife, priest, co-worker, service colleague, and 
brother, who stated, in substance, that the veteran 
experienced hearing problems following his discharge from 
active duty.  However, as lay persons, lacking in medical 
training and expertise, these individuals are not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is lacking 
in this case is an opinion rendered by a medical professional 
that the veteran's currently diagnosed bilateral hearing loss 
is consistent with the ear infection he experienced in 
service, or is otherwise consistent with a 50-year 
progressive hearing deterioration, given its present level of 
severity.  Absent such an opinion, the veteran's claim is not 
well grounded, and must be denied on that basis.  Should the 
veteran in the future present such a medical nexus opinion 
relating his current hearing loss disability to service or to 
a history of continuous hearing loss since service, such an 
opinion could provide the basis to reopen his claim for 
service connection for hearing loss. 

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral hearing loss.  The Board has not 
been made aware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for 
bilateral hearing loss.  See Robinette, 8 Vet. App. at 77, 
78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



